DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B, Figures 3A and 3B, in the reply filed on January 4, 2022 is acknowledged.  Applicant stated that claims 34-36 and 40-53 read on the elected subject matter.  However, Claims 49-51 read on non-elected Species D: Figure 5A-5B with regard to conductive zones in paragraph 0040 and are therefore withdrawn.  Therefore, claims 37-39 and 49-51 are withdrawn.  Claims 34-36, 40-48, 52 and 53 are hereby examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for many of the newly amended claim terms including, but not limited to, “an exterior” and “first and second channeling members”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-36, 40-48, 52 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 recites “first and second channeling members configured to be transformed from an insulator to a conductor in response to a respective applied pressure” in lines 9-11 and “wherein the first channeling member is disposed radially inward of and in electrical communication with the first electrode and the second channeling member is disposed radially inward of and in electrical communication with the second electrode; wherein the electrode assembly is configured to channel electrical energy with respect to a first portion of the exterior of the electrode assembly while not channeling electrical energy with respect to a second portion of the exterior of the electrode assembly when the first portion is inPage 7 of 13Application No.: 15/923,489Attorney Docket No.: OB-0560USC3/065513-001828 Restriction requirement dated: 05 November 2021Response filed: 04 January 2022contact with the target tissue and the 
 Should applicant possibly mean another element is the PSCC substrate element 22, then the recitation of “an exterior configured to engage target tissue and configured to bend and conform to a compliant tissue wall of the target tissue” in lines 5-7 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally files only teaches that elements 22 are made from PSCC material are capable of conforming (paragraph 0033). 
Claim 35 recites “at least one of said first and second channeling members comprise pressure-sensitive conductive composite (PSCC) layers”, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner is reading the recitation of “an exterior” in lines 5-7 
Claim 36 recites “at least one of said first and second channeling members comprise a quantum tunneling composite member” in lines 1-2, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Paragraph 0020 states that other examples of PSCC can include quantum tunneling composites, however this does not provide support for a first or second channeling members.
Claim 40 recites “wherein ablative energy from an ablative energy source coupled to the pair of electrical wires is channeled to the first portion of the exterior via a corresponding first portion of the first and second channeling members when sufficient pressure is applied thereto and thereby transform said corresponding first portion of the first and second channeling members into electrical conductors” in lines 1-6, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the claimed recitations of the first and second channeling members.
Claim 48 recites “wherein the electrical energy comprises electrical characteristics of the target tissue” in lines 1-2, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 52 recites “said first channeling member being configured to selectively couple said first electrical conducting wire to said first electrode when said outside surface of said first electrode experiences a predetermined pressure applied thereto and configured to not selectively couple said first electrical conducting wire to said first electrode when said outside surface of said first electrode does not experience said predetermined pressure applied thereto, said second channeling member being configured to selectively couple said second electrical conducting wire to said second electrode when said outside surface of said second electrode experiences said Page 11 of 13Application No.: 15/923,489Attorney Docket No.: OB-0560USC3/065513-001828Restriction requirement dated: 05 November 2021Response filed: 04 January 2022predetermined pressure applied thereto and configured to not selectively couple said second electrical conducting wire to said second electrode when said outside surface of said second electrode does not experience said predetermined pressure applied thereto” in lines 13-26, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Paragraph 0034 discusses that element 14’ in Figure 3B forms irrigation channels 14’, which are disposed radially inward however fail to teach the remaining of the claim subject matter.  Paragraph 0035 teaches that “The pressure sensitivity of the PSCC substrate layer 22 
Claim 53 teaches “wherein said first and second channeling members are configured as electrical insulators in absence of the predetermined applied pressures and electrical conductors in the presence of the predetermined applied pressures” in lines 1-3, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Paragraph 0035 teaches that “The pressure sensitivity of the PSCC substrate layer 22 may be adjusted to match the compliance target tissue 28”, however fails to provide support for the details claimed in lines 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794